Citation Nr: 0312617	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  02-02 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to parents Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from September 1976 
to August 1977.  He is deceased, and the appellant is his 
surviving parent (mother).

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision by Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for the cause of the 
veteran's death, but found that the appellant was not 
entitled to DIC benefits because her income exceeded the DIC 
income limit.

The sole question considered by the RO and appealed to the 
Board was whether the appellant's income for 2001 was 
excessive for receipt of DIC.  In light of the conclusion 
reached herein that it was not, DIC benefits will be granted 
for that year.  It will be the RO's obligation to determine 
whether the appellant is entitled to receive DIC benefits for 
2002 or any successive year.

The Board conducted additional development in this case.  The 
appellant has not waived the RO's consideration of that 
evidence.  However, in light of the fact that the Board is 
granting, in full, the benefit sought on appeal, all due 
process concerns have been met.

Further, by this decision the Board is only deciding 
generally that the appellant's income was not excessive for 
the receipt of parents DIC for 2001.  The exact amount of DIC 
benefits due the appellant for 2001 will require further 
determinations by the RO including:
?	Whether the appellant was reimbursed the overpayment of 
$640 from the mortuary?
?	Did the veteran's doctors request the purchase of 
furniture as part of his "last illness", and if so, 
should this result in an additional deduction of $896.

FINDINGS OF FACT

1.  The veteran died on February [redacted]
, 2001.

2.  The income limit for an unremarried sole surviving parent 
for determining eligibility for DIC benefits was $10,584 for 
2001.

2.  The appellant's total annual income for 2001 including 
allowable deductions was less than $10, 584.  


CONCLUSION OF LAW

The appellant is entitled to receive Dependency and Indemnity 
Compensation (DIC) for calendar year 2001.  38 U.S.C.A. §§ 
1315, 5312 (West 2002); 38 C.F.R. §§ 3.25, 3.251, 3.260, 
3.262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran served on active duty from 
September 1976 to August 1977.  He died on February [redacted]
, 2001.  
The appellant is his sole surviving parent, his mother, and 
she contends that she is entitled to receive parents' DIC 
benefits.  The April 2001 rating decision granted service 
connection for the cause of the veteran's death, but denied 
the appellant DIC benefits based on a conclusion that her 
income for 2001 exceeded the maximum income limit.

DIC is not payable to parents whose annual income exceeds the 
limits set by 38 U.S.C.A. § 1315 and 38 U.S.C.A. § 5312 (West 
2002).  Effective December 1, 2000, the maximum annual rate 
of DIC for a sole surviving parent, who has not remarried, 
was $10,584.  VA Manual M21-1, Part I, Appendix B (Change 35, 
August 31, 2001).  The basic rule is that payments of any 
kind or from any source will be counted as income unless 
specifically excluded.  38 C.F.R. § 3.251(b).  Income is 
counted for the calendar year it is received.  Id; see also 
38 C.F.R. § 3.260.

In 2001, the appellant had two sources of income:  Social 
Security benefits and retirement benefits.  See 38 C.F.R. 
§ 3.262(e), (f).  Her Social Security benefits equaled $551 
per month, $50 of which was automatically deducted for 
medical insurance premiums.  Her retirement benefits equaled 
$484 per month.  Therefore, her total income equaled $12,420 
($6612 in Social Security benefits and $5808 in retirement 
benefits).  However, in determining income for DIC purposes, 
10% of retirement payments received by a deceased veteran's 
parent(s) will be excluded, and the remaining 90% is 
considered income.  38 C.F.R. § 3.262(e)(4).  In this case, 
then, the appellant's total income equaled $11,178 for 2001.

There are, however, several deductions or exclusions from 
income that potentially apply to the appellant.  First, any 
unreimbursed, unusual medical expenses can be excluded from 
income within the calendar year they are paid.  38 C.F.R. 
§ 3.262(l).  The term unusual means excessive and is 
generally defined as exceeding 5% of the claimant's reported 
annual income.  Id.  In this case, 5% of the appellant's 
reported annual income of $12,420 would equal $621.  The 
medical insurance premiums paid by Social Security on her 
behalf totaled $600 and are, therefore, not deductible 
because they were not excessive.  The appellant has submitted 
no other evidence of medical expenses she paid for herself in 
2001.  

Second, any expenses the appellant paid for the veteran's 
last illness and burial, that were not otherwise reimbursed, 
will be excluded from her income.  38 C.F.R. §§ 3.262(o), 
(p).  The veteran's burial expenses totaled $3735 according 
to a March 2001 statement from Sutton-Sutton Mortuary.  The 
appellant has submitted a receipt from that mortuary dated in 
late March 2001 showing she paid $2500, with a balance due of 
$1235.  However, in May 2001, VA paid, directly to the 
mortuary, a total of $1875 to be applied towards the 
veteran's burial expenses.

VA's payment exceeded the balance due by $640.  It is not 
known whether the mortuary refunded this amount to the 
appellant.  Regardless, by deducting her payment of the 
veteran's final expenses from her income for 2001, either:
?	She paid a total of $2500, reducing her countable income 
to $8678, or
?	She paid $2500, with $640 refunded to her by the 
mortuary after VA's payment, for a total out-of-pocket 
payment by the appellant of $1860, reducing her 
countable income to $9318

In any event, for either scenario, she is under the maximum 
income limit for 2001.  

Further, the claimant's statements as to the nature and 
amount of final expenses she paid will be accepted unless 
there is contradictory information.  38 C.F.R. § 3.262(p).  
In an April 2003 statement, the appellant indicated that in 
addition to the amounts paid to the mortuary, she also paid 
$500 for burial attire for the veteran and $300 for travel.  
It seems that $500 for burial attire is, indeed, a "final 
expense" of the veteran, but any monies the appellant 
expended for travel would be a personal expenditure and not 
otherwise deductible.  Therefore, only an additional $500 
will be deducted for these items.

There is also the question of whether she has paid any of the 
expenses associated with the veteran's last illness that 
should also be deducted from her income.  In an April 2003 
statement, she indicated that she paid $398 for a mattress 
and $498 for a chair that was requested by the veteran's 
medical team for comfort during his final illness.  It is not 
clear whether such expenditures can justifiably be called 
"medical expenses" in light of the lack of evidence showing 
the veteran's physician(s) had, in fact, ordered the purchase 
of furniture.  Since the Board can otherwise determine that 
the appellant was entitled to DIC for 2001, based on 
deduction of her payment of the veteran's final expenses, the 
RO should determine, prior to awarding her a specific 
retroactive benefit, whether these expenses can also be 
deducted from her income.  See 38 C.F.R. § 3.262(l), (l)(4).  

In summary, the appellant's total countable annual income for 
2001 was $11,178.  The maximum income limit for that year was 
$10,584.  Deductions from her income for 2001 totaled at 
least $2360, which reduced her income to at least $8818.  
This $2360 represents at least the $1860 paid to the mortuary 
for the veteran's burial ($3735 minus $1875 in VA 
reimbursement, assuming a refund from the mortuary) plus the 
$500 she paid for the veteran's burial attire.  In the 
alternative, she paid a total of $2500 to the mortuary and it 
is not known whether a refund of the $640 in overpayment was 
made to her.  If it was not, deductions from her income for 
2001 would then total $3000, reducing her countable income 
further to $8178.  

In calculating the exact amount of DIC benefits due the 
appellant for 2001, the RO will need to determine the 
following:
?	Was the appellant reimbursed the overpayment of $640 
from the mortuary?  
?	Did the veteran's doctors request the purchase of 
furniture as part of his "last illness"?  If so, this 
would mean an additional deduction of $896.

The Board trusts that the RO will properly develop the 
evidence needed to answer these questions in an expeditious 
manner.






ORDER

Entitlement to parents Dependency and Indemnity Compensation 
(DIC) for 2001 is granted, subject to the law and regulations 
governing payments of monetary benefits.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

